DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I and the species of “the exogenous protein allows tracking of the MGE precursor cells following transplantation”, in the reply filed on February 1, 2022 is acknowledged.
Claims 23, 32-33 and 41 are withdrawn.
Claims 21-22, 24-31, and 34-40 read upon the elected species and are examined upon their merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a continuation of application No. 16/144,786 filed on September 27, 2018; which is a continuation of application No. 14/943,916 filed on November 17, 2015; which is a continuation of application No. 13/744,201 filed on January 17, 2013; which is a continuation of application No. 12/991,367 filed on March 18, 2011; a continuation of the national stage entry of PCT/US2009/042914, which claims the benefit of US Provisional Application No. 61/050,980 filed on May 6, 2008.  Claims 21-22, 24-31, and 34-40 have an earliest effective filing date of May 6, 2008.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 24-31, and 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 31 are rejected for recitation of subjective limitations.  Both claims recite depositing cells “at desired delivery sites in the mammal”.  User subjective language fails to particularly pointing out and distinctly claim the subject matter of the invention. Regarding “desired sites”, the specification fails to clearly set forth how one identifies the sites claimed. Page 8 of the specification is the only reference to “desired location”. Paragraph [0048] teaches only sites of placement based on neurological condition, which does not necessarily inform sites for treating chronic joint pain, for example.  Therefore when read in light of the specification the subjective language of the claims is indefinite.  This affects the scope of all depending claims.

Claims  25, 27, 35 and 37 recite intended result/effect without conferring some structural, material, or manipulative difference on the scope of the parent claim.  Claims 25 and 35 recite, “wherein the deposition of MGE precursor cells results in a reduction of pain resulting from nerve injury” in a subject; and Claims 27 and 37 recite, “wherein deposition of MGE precursor cells results in a reduction of neuropathic pain resulting from a spinal cord injury.” It is unclear whether or not assessing pain reduction is required for infringement because methodology is implicit but there are no active method steps; alternatively these claims read upon inherent effect that occur subsequent to the active step of independent claims 21 and 31 – namely, depositing MGE precursor cells.  Absent method steps, it is unclear how these claims further limit the scope of the parent claim(s).  MPEP 2173.05(g) states: “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim’ and thus be indefinite.” It further states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim” emphasis added). Since the claims fail to meet all (3) criteria set forth in MPEP 2173.05(g), then the claims are rejected.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22, 24-31, and 34-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether a disclosure would require undue experimentation include:
A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
	With respect to claim breadth, the broadest reasonable interpretation of the claimed method is that it provides treatment for any chronic pain disorder (Claims 21 and 31) comprising depositing MGE precursor cells at a desired site in the mammal. The scope of chronic pain disorders goes beyond neurological or neuropathic pain. For examples, chronic joint pain, lasting pain in scar tissue, or myositis have no nexus to the number of or function of DARPP32 negative GABAergic interneurons. A skilled artisan would not know how to use the method with a reasonable expectation of success based solely on what is disclosed in the specification. 
	The specification as filed provides enabling guidance for:  treating movement disorders and spasticity in a Parkinson’s disease model (pg. 30); treatment of seizure disorder in an animal model of epilepsy (pg. 32); and, decreased spasticity (pgs. 40-41) and increased functionality following spinal cord injury (pg. 45). There is no enabling guidance for treating chronic pain aside from pain specifically associated with Parkinson’s, spasticity, or spinal cord injury. 
Thus, a person having ordinary skill would have to look to the literature at the time of filing (2008) to treat chronic pain comprising depositing MGE precursor cells. Contrary to the supposition that an “increase [in the] number of functional DARPP 32 negative GABAergic interneurons” would treat chronic pain, as claimed, the following art prior to filing suggests chronic foot inflammation leads to increased nociceptive and increases in GABA-immunoreactive cells in the spinal cord zone of projection of the nerves supplying the foot (Castro-Lopes et al., Eur J Neurosci, 4:296-301, 1992).  Since the specification does not provide 
A person having ordinary skill would have to perform further experimentation in order to use the method with a reasonable expectation of successfully treating chronic pain. Given that the nature of the invention is in vivo treatment, a person having ordinary skill in the art would have to perform further in vivo MGE precursor transplantation experiments in animal models that are predictive of treating different kinds of chronic pain. The amount of experimentation required for enabling guidance, goes beyond what is considered ‘routine’ within the art, and constitutes undue further experimentation in order to use the method with a reasonable expectation of success.  Therefore, Claims 21-22, 24-31, and 34-40 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649